                           C
                             ite
                            d
Fu                       18 in F
   rth T                    C ril
                               iv an
      er his                     52 d
        re d            Ar
                                     04 o
          pr oc
            od um          ch            D vN
                              iv          ec Y
              uc e               e             id C
                tio nt             d             ed Tr
                   n is              on             4/ ans
                    is pr                5/            22 it
                      pr ot                 4/              /2 Au
                        oh ec                  20             0   th
                           ib te
                             ite d
                                 d by
                                    w c
                                      ith op
                                         ou yr
                                             t p igh
                                                 er t.
                                                   m
                                                     is
                                                        si
                                                           on
                                                              .
                                                                       Case 1:18-cv-05204-JSR Document 114 Filed 02/17/21 Page 1 of 2
                           C
                             ite
                            d
Fu                       18 in F
   rth T                    C ril
                               iv an
      er his                     52 d
        re d            Ar
                                     04 o
          pr oc
            od um          ch            D vN
                              iv          ec Y
              uc e               e             id C
                tio nt             d             ed Tr
                   n is              on             4/ ans
                    is pr                5/            22 it
                      pr ot                 4/              /2 Au
                        oh ec                  20             0   th
                           ib te
                             ite d
                                 d by
                                    w c
                                      ith op
                                         ou yr
                                             t p igh
                                                 er t.
                                                   m
                                                     is
                                                        si
                                                           on
                                                              .
                                                                       Case 1:18-cv-05204-JSR Document 114 Filed 02/17/21 Page 2 of 2
